Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114 
A request for continued examination under, including the fee set forth in 37 CFR1.17(e), was filed in this application after final rejection. Since this application is eligiblefor continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)has been timely paid, the finality of the previous Office action has been withdrawnpursuant to 37 CFR 1.114. Applicant's submission filed on 1/26/2021 has beenentered.
Status of the Claims
Claims 1-18 are pending. 
Response to Applicant’s Argument
In view of amendments to the independent claims, rejection set forth in the previous office action has been withdrawn. Upon further search and consideration, a new combination of references has been entered. Please see details below. 
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 11, and 16-18 rejected under 35 USC 103(a) as being unpatentable over Sylves (US 2014/0220526 A1) in view of Falevsky (US 9953650 B1) and Lim et al. (US 2016/0342317 A1).
Regarding Claims 1, 6, and 11, Sylves discloses a computer system for conducting a communication session using a communication agent (Fig. 1 and see ¶45, the use of an interactive voice response unit communicating with customers; ¶26, device 300 may correspond to voice analysis device 230), the computer system comprising: 
one or more computer processors (¶27, processor 320); 
one or more computer readable storage media (¶27, memory 330); 
program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors (¶30, processor 320 executes software instruction), the program instructions comprising instructions to: 
conduct a communication session between a user and a communication agent (¶45 and ¶50, conversation between callers and call representatives or Interactive Voice Response unit), wherein the communication agent comprises a software module that utilizes natural language processing (¶34, voice analysis device 230 may convert one or more utterances associated with the audio recording to text by use of a speech-to-text converter (e.g., a speech recognition software program and/or device)) and discusses one or more organizational topics of an organization of the user (¶49, conversation involving keywords / emotions corresponding to particular products / services); 
generate organizational analytics by applying natural language processing to user feedback to identify one or more user issues pertaining to the one or more organizational topics wherein the organizational analytics are based on user sentiment toward the one or ¶34, aggregation server receives speech recognition result of emotion keywords; ¶46 and ¶49, aggregation server may associate emotional keywords with particular products / services; ¶55, generate data structure comprising audio ID, speaker ID, emotion keywords, and call subject / topic and products; see ¶57, ¶59, ¶60, ¶63, and ¶64); and 
report the organizational analytics to a third party (¶13, generate a report; ¶69, reporting aggregate information). 
Sylves does not disclose the one or more organizational topics including one or more of a productivity topic and a deadline topic.
Falevsky discloses a communication agent conducting a communication session with multiple participants based on biofeedback information from the participants (Fig. 11 and see Col 49, Rows 10-15, collecting and categorizing biofeedback information such as heart rate, breathing, anger, etc.; Col 30-38, software agent 1160 notify participant of stress) wherein the communication agent discusses organizational topics of an organization of the participant by prompting the participant to provide user feedback relating to one or more organization topics including one or more of a productivity topic and a deadline topic (Col 52, Rows 15-29, agent in businessman avatar provides feedback and responses to participant questions; Col 52, Rows 60-65, examples of organizations including business, social, charitable, etc.; in particular, Fig. 12, Col 58, Rows 10-20, agent 1260 carries on discussion with participants via speech bubble 1265 to provide answers to any questions; see examples, Fig. 11 “target date for finalizing requirements” as an organization topic, i.e., deadline topic; Fig. 12, speech bubble 1265 “Why is underperforming more important than performing?” within the context of participants discussing organizational topics “Sales target, performing, underperforming”, i.e., productivity topic).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to modify the communication agent of Sylves to discuss organizational topics corresponding to productivity topic and a deadline topic and collect biofeedback (i.e., heart rate, breathing, anger) in order to notify participants of stress (Falevsky, Col 49, Rows 30-38), provide feedback / responses to participant questions (Falevsky, Col 52, Rows 15-29), and generate assessment / reports of the goals achieved during the communication session along with transcripts thereof (Falevsky, Col 50, Rows 15-22).
Sylves does not disclose wherein the communication agent discusses one or more organizational topics of an organization of the user by prompting the user to provide user feedback relating to the one or more organizational topics, wherein the communication agent provides one or more additional prompts based on the user feedback.
Lim discloses a digital assistant facilitating natural language conversations with a user using one or more queries to learn the user's preferences and receives user input from the user during a machine learning session in response to the queries (Abstract) wherein the digital assistant discusses one or more topics of interest of the user by prompting the user to provide user feedback relating to the one or more topics of interest (¶50 and see Fig. 4, identify areas of desired feedbacks and generate questions corresponding to the areas of desired feedbacks to obtain user responses / inputs; see steps 404-410), wherein the digital agent provides one or more additional prompts based on the user feedback (¶50 and Fig. 4, at steps 412 -> 402 -> 404 ->406, execute at least one task based on user response, log it as user activity, identify further areas of desired feedbacks based on the log to generate additional questions corresponding to the areas of desired feedbacks to obtain further user responses / inputs).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to modify Sylves to discuss one or more organizational topics of an organization of the user by prompting the user to provide user feedback relating to the one or more organizational topics and providing one or more additional prompts based on the user feedback in order to facilitate natural language conversation with the user to learn the user’s preference (Lim, Abstract).
Regarding Claim 11, Sylves discloses a computer program product for conducting a communication session using a communication agent, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform the method of claim 1 (¶30, processor 320 executes software instruction stored in memory 330).
Regarding Claims 16-18, Falevsky modified Sylves to teach wherein the user issues identified by the organizational analytics include one or more of: a reason that the user was unable to satisfy a productivity goal or a deadline (Col 51, Rows 20-24, assessment of whether goals were achieved in view of Fig. 11 “target date for finalizing requirements?” as deadline topic; assessing discussions corresponding to Fig. 12, speech bubble 1265 “Why is underperforming more important than performing?” within the context of participants discussing productivity topics “Sales target, performing, underperforming” and determine whether the discussion meets goal of answering the question.
Claims 2, 4, 7, 9, 12, and 14 rejected under 35 USC 103(a) as being unpatentable over Sylves (US 2014/0220526 A1) in view of Falevsky (US 9953650 B1) and Lim et al. (US 2016/0342317 A1) as applied to claims 1, 6, and 11, in further view of Young et al. (US 2003/0154072 A1).
Regarding Claims 2, 7, and 12, Sylves discloses determining a severity of the one or more identified user issues (¶41 and ¶49, identify emotion word phrases corresponding to certain product / services where voice analysis associates particular emotion with keywords / phrases (e.g., anger, distress, agitation)).
Sylves does not disclose selecting the third party based on the severity of the one or more identified user issues. 
Young discloses a call analysis system for a call center maintaining communication session between call agents and customers (Abstract) where call analysis determines a severity of one or more identified user issues (¶11, NL processing to identify call topics and determine call center agent performance; ¶30-31 and ¶35, perform intonation analysis and calculate bad call scores corresponding to conversations with profane words) and selecting a third party based on the severity of the one or more identified user issues (¶34 and ¶44, allow respective call managers to configure the system to focus on certain feature words, products and problems and generate reports for respective call managers).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to modify Sylves to select a third party based on severity of one or more identified users in order to send reports on analyzed qualities of communication session to call managers who requested / queried for the report (Sylves, ¶92 and Young, ¶34).
Regarding Claims 4, 9, and 14, Young discloses wherein the organizational analytics comprise user productivity information (Young, ¶38, determine agent readability score). 
Claims 3, 5, 8, 10, 13, and 15 rejected under 35 USC 103(a) as being unpatentable over Sylves (US 2014/0220526 A1) in view of Falevsky (US 9953650 B1) and Lim et al. (US 2016/0342317 A1) as applied to claims 1, 6, and 11, in further view of Gong et al. (US 2003/0167167 A1).
Regarding Claims 3, 8, and 13, Sylves does not disclose further comprising providing to the user, via the communication agent, one or more solutions to the one or more identified user issues. 
Gong discloses an intelligent agent / communication agent to identify a user’s issues and providing the user one or more solutions to the one or more identified user issues (¶29 and ¶34, machine learning module 332 learns user internal context / emotional state with respect to a corresponding audio input; ¶40-43 and ¶45, create sensible explanation of what is the problem and how to fix it).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to modify Sylves to provide one or more solutions to one or more identified user issues to create sensible planation of what is the problem and how to fix it (Gong, ¶45).
Regarding Claims 5, 10, and 15, Sylves does not disclose wherein reporting the organizational analytics to a third party further comprises conducting a communication session between the third party and the communication agent, wherein the communication 
Gong discloses reporting analytics to a user comprising conducting a communication session between the user and the communication agent herein the communication agent utilizes natural language processing to discuss the generated analytics with the user (¶45, produce verbal expressions corresponding to sensible explanation of what is the problem and how to fix it; ¶46, perform text to speech synthesis of the verbal expression; ¶47, produce facial and vocal expression at client device).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to modify Sylves to report organizational analytics to a third party further comprises conducting a communication session between the third party and the communication agent as taught by Gong in order to generate report for a reporting device 260 similar to creating intelligent agent on a client device in Gong (Sylves, ¶91 and Young, ¶80).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        02/12/2021